Case: 22-10242      Document: 00516486259         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 22-10242                                FILED
                                                                     September 27, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Benjamin Lucero Cano,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 1:06-CR-7-1


   Before Elrod, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Benjamin Lucero Cano, federal prisoner # 34330-177, has moved for
   leave to appeal in forma pauperis (IFP) in this appeal from the district court’s
   order denying his fourth motion for a sentence reduction under 18 U.S.C.
   § 3582(c)(2) in light of Sentencing Guidelines Amendment 782. The district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10242     Document: 00516486259           Page: 2    Date Filed: 09/27/2022




                                    No. 22-10242


   court denied Cano’s motion for leave to proceed IFP, and it certified that the
   appeal was not taken in good faith. Cano’s motion in this court for leave to
   proceed IFP is construed as a challenge to the district court’s certification
   decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citations omitted).
          Previously, the district court determined in denying Cano’s initial
   § 3582(c)(2) motion that Cano is eligible for a sentence reduction under
   Amendment 782 but that a reduction was unmerited under the statutory
   sentencing factors. We determined that Cano’s appeal from that decision
   was frivolous. United States v. Cano, 691 F. App’x 223, 224 (5th Cir. 2017).
          In the instant matter, the district court denied relief as an exercise of
   its discretion without further explanation. Cano contends that this court
   should distinguish United States v. Whitebird, 55 F.3d 1007, 1009 (5th Cir.
   1995), which was cited by the district court. No error has been shown.
          Cano asserts that the district court has never addressed his eligibility
   for relief under Amendment 782. The same argument was rejected in Cano’s
   appeal from the denial of his initial motion. Cano argues that the district
   court erred in its June 9, 2021 order denying his third § 3582(c)(2) motion.
   That order was not appealed and is not before the court.
          Cano has failed to show that he has a nonfrivolous argument that the
   district court abused its discretion in denying his § 3582(c)(2) motion. See
   United States v. Drath, 89 F.3d 216, 218 (5th Cir. 1996). The motion for leave
   to proceed IFP on appeal is DENIED and the appeal is DISMISSED AS
   FRIVOLOUS. See Baugh, 117 F.3d at 202 & n.24. Cano’s motion to
   expedite the appeal is DENIED AS MOOT.




                                          2